Title: From James Madison to Thomas Jefferson, [ca. 18] May 1806
From: Madison, James
To: Jefferson, Thomas


                    
                        
                            Dear Sir
                            Washington [ca. 18] May [1806]
                        
                        The express returned with the document for London the night before the last, and the despatches arrived in Baltimore yesterday morning in due time for the intended embarkation of Mr. Pinkney.
                        
                        Herewith are letters from Mr. Monroe of Mar 31. & apl. 3. with their accompaniments.
                        I observe in an English paper of Mar. 31. a paragraph under the “Hague” Mar. 25. (I believe), saying that Mr. Armstrong with his Suite had arrived from Paris, and was going to Amsterdam to embark for America. It is difficult to question the fact, & not less so to explain it. If the state of his health or the attack on his character should have been the motive he may have been led to yield to it, by the consideration that Mr. Bowdoin’s continuance at Paris would lessen the inconvenience of his leaving it. I find that the precaution was not omitted of making their Commission Exty. several as well as joint.
                        Mr. Gallatin sets out this afternoon on his western trip. Mr. Smith & Genl. Dearborn continue on the ground. With respectful attachment I am &c.
                        
                            James Madison
                        
                    
                    
                        It just occurs that Armstrong’s trip to the Hague may refer to a claim with which he was charged agst. the Batavian Govt. for French Spoliations within its responsibility, and that his purpose of embarking for America may have been the mistake of the Editor. In a letter of Decr. to this Dept. he signified that he preferred a direct correspondence with that Govt. to a negociation with its Minister at Paris.
                    
                